Citation Nr: 0601260	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for vascular disability 
of the right lower extremity manifested by edema and 
cellulitis.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

On his VA Form 9 submitted in May 2004, the veteran presented 
argument only as to a right ankle injury in service.  The 
record shows, however, that he has based his vascular 
disorder claim on the theory that a right ankle injury in 
service led to the development of edema and cellulitis.  The 
Board therefore construes the May 2004 document as a 
substantive appeal of both issues listed on the title page of 
this action.

The veteran failed, without explanation, to report for his 
requested hearing before a traveling member of the Board 
scheduled for March 2005.  His request for a Board hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) 
(2005).


FINDINGS OF FACT

1.  The veteran does not have a right ankle disorder.

2.  The veteran's vascular disability of the right lower 
extremity manifested by edema and cellulitis did not 
originate in service or until decades thereafter, and it is 
not otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disorder which is 
the result of a disease or injury incurred in or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).

2.  The veteran does not have vascular disability of the 
right lower extremity manifested by edema and cellulitis 
which is the result of a disease or injury incurred in or 
aggravated by active duty, nor may such a disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in May 2003 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
for which he authorized VA to obtain, and conducted all 
appropriate development.  In May 2003, and in response to the 
earlier VCAA letter, the veteran indicated that he had no 
further information to submit.

The Board notes that following the statement of the case in 
March 2004, additional VA treatment records were received 
covering the period from November 2003 to January 2005.  The 
records did not demonstrate the presence of right ankle 
disability, and documented only continued treatment of a 
right lower extremity vascular disorder.  VA treatment 
records considered in the March 2004 statement of the case 
also were silent for any diagnosis of right ankle disability, 
and showed treatment for the vascular disorder.  The Board 
accordingly concludes that the recently added VA treatment 
records are cumulative of the evidentiary picture presented, 
and are therefore not so pertinent as to require the issuance 
of a supplemental statement of the case.  See 38 C.F.R. 
§ 19.31 (2005).

The record shows that the veteran has not been examined in 
connection with his claims.  As to the right ankle disorder, 
however, the service medical records are silent for any right 
ankle disability, and there is no competent postservice 
evidence of a right ankle disorder.  Under 38 U.S.C.A. 
§ 5103A(d), examination of the claimant is necessary only 
where, inter alia, there is competent evidence of a current 
disability, or persistent or recurrent symptoms of 
disability.  The only evidence of a current disorder in this 
case consists of the assertions of the veteran.  There is no 
indication, however, that he is qualified through education, 
training or experience to offer medical opinions.  See 38 
C.F.R. § 3.159(a).  Nor does the record document any clinical 
right ankle symptoms which could constitute persistent or 
recurrence symptoms of a disability.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  Consequently, VA examination of the 
veteran in connection with the ankle disorder claim is not 
required.

With respect to the right lower extremity claim, there is no 
evidence of the disorder in service or until more than 30 
years after service, and none of the medical evidence on file 
suggests that the current right leg vascular disorder is 
related to service in any manner.  Consequently, and in the 
absence of medical evidence suggestive of a right lower 
extremity vascular disorder in service or until decades 
thereafter, referral of this case for a VA examination or 
opinion as to whether any current right lower extremity 
vascular disorder originated in service would, in essence, 
place the reviewing physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which links any current right lower extremity 
vascular disorder to his period of service would necessarily 
be based solely on uncorroborated assertions by the veteran 
regarding his medical history.  The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that any right leg vascular 
disorder may be associated with an established in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
Accordingly, the Board finds that referral of the case for 
the purpose of obtaining a medical opinion regarding whether 
any vascular disability of the right lower extremity 
manifested by edema and cellulitis is etiologically related 
to service is not warranted.

The Board accordingly finds that VA's duty to assist the 
veteran in obtaining evidence in connection with his claims 
has been fulfilled.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arteriosclerosis may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  



I.  Right ankle disorder

As indicated above, there must at least be evidence of the 
current existence of the claimed disability before service 
connection may be granted.

In this case, service medical records show that the veteran 
presented in May 1965 with complaints involving a twisting 
injury to his left ankle; X-ray studies of the ankle were 
negative.  He presented several days later with continued 
complaints regarding his left ankle.  His service separation 
examination report is silent for any reference to right ankle 
complaints or findings.

A review of post service VA medical records reveals no 
medical diagnosis of a right ankle disorder.  In this 
respect, the Board has reviewed all VA medical records from 
October 2002 to January 2005.  The records, while noting 
edema and cellulitis affecting the right lower extremity, are 
entirely negative for any reference to complaints, finding or 
diagnosis of right ankle disability.  

He presented to VA in March 2003 that in service, he twisted 
his ankle, and service X-rays showed evidence of a fracture.  
The March 2003 clinician, however, did not diagnose a right 
ankle disorder or otherwise further address the veteran's 
reported history of an ankle injury.  X-ray studies of the 
right foot in October 2003 showed a heel spur, but no 
identified abnormalities in the ankle.

In short, there is no post-service medical evidence of a 
right ankle disorder.  The only evidence supportive of the 
veteran's claim in this case consists of his statements.  He 
argues that the service medical records incorrectly describe 
the left ankle, rather than the right ankle, as the injured 
joint.  He explains that he twisted and bruised his right 
ankle in service, and was told at the time that the ankle was 
broken.  The Board points out, however, that each of the 
three entries regarding an ankle injury refers to the injured 
joint as the left ankle, and the Board finds no persuasive 
reason to believe that the treating clinicians were 
repeatedly incorrect in their identification of the ankle.  

The Board also points out that while the veteran contends 
that X-ray studies of the right ankle in service showed a 
fracture, the only X-ray studies of an ankle in the service 
medical records are of the left ankle.  The Board accordingly 
finds that the service records document no complaints or 
treatment of a right ankle disorder.  To extent the veteran 
nevertheless contends that the right ankle was treated in 
service, and that he currently has a right ankle disorder, 
the Board points out that, as a layperson, his statements as 
to medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  

The Board also notes that while the veteran reported to his 
VA clinicians in March 2003 that he broke his right ankle in 
service and continued to experience pain in the joint, the 
clinicians did not diagnose an ankle disorder, or otherwise 
further address his assertions.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

In sum, there is no competent evidence of a current right 
ankle disorder.  Without competent evidence demonstrating 
current right ankle disability, the benefit sought on appeal 
cannot be granted.  Rabideau.  The claim is denied. 

II.  Vascular disability of the right lower extremity 

In this case, service medical records are entirely silent for 
any complaints, finding or diagnosis of a vascular disorder 
in the right lower extremity, or for any edema or cellulitis 
of the extremity.  As discussed in the prior section, they 
also do not show any right ankle injury.  Moreover, a review 
of post-service VA medical records, while documenting 
treatment for edema and cellulitis of the lower extremity, as 
well as for occlusive disease in the leg, reveal no opinion 
linking any current vascular disorder to service.  

In this respect, the Board has reviewed the VA medical 
records for October 2002 to January 2005.  The records show 
that in October 2002, he presented to the emergency room for 
the treatment of right lower extremity edema; he denied 
receiving any medical care over the prior 30 years.  He was 
diagnosed with right lower extremity edema with secondary 
cellulitis.  The discharge report notes the presence of an 
old damaged vessel in the right leg, but did not address the 
etiology of the injury.  By November 2002 the edema was 
improved and the cellulitis resolved.  Subsequent records 
document continued treatment for edema and cellulitis.  
Diagnostic studies revealed bilateral lower extremity 
arterial occlusive disease.  A December 2004 entry notes a 
prior medical history in the veteran of right lower leg edema 
secondary to occlusion of the popliteal artery from injury; 
the entry did not address the origin of the injury.

In short, the medical evidence on file does not contain any 
opinion suggesting an etiological relationship between the 
veteran's current vascular disability of the right lower 
extremity and service.  The records, at most, note a history 
of an old injury, but do not identify the nature of the 
injury or otherwise suggest that the injury occurred in 
service.  The Board notes that the veteran has indicated that 
physicians informed him of the possibility that an old injury 
was implicated, suggesting that the physicians were not 
implying that the old injury was the same ankle injury 
claimed by the veteran.  There moreover is no medical 
evidence of any vascular disorder or associated symptoms of 
edema or cellulitis in service or until decades after 
service.

The only evidence supportive of the claim consists of the 
veteran's statements.  He contends that he injured his right 
ankle in service, which damaged the veins in his right leg, 
in turn leading eventually to the development of edema and 
cellulitis.  As there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions, however, his statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  
Espiritu.  

In sum, while there is evidence of a current vascular 
disability of the right lower extremity manifested by edema 
and cellulitis, without competent evidence linking a right 
leg vascular disability to service, the benefit sought on 
appeal cannot be granted.  The claim is denied. 



ORDER

Entitlement to service connection for right ankle disability 
is denied.

Entitlement to service connection for vascular disability of 
the right lower extremity manifested by edema and cellulitis 
is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


